Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a machine tool tank having a discharge region for cutting fluid with a first circulation pump at a high flow rate area with an upward suction opening connected to an ejection nozzle to a sludge collection point and a second circulation pump at a low flow rate area with a downward suction opening connected to agitation nozzles directing the fluid to points within the tank patentably distinguishes over the prior art of record. The closest prior art of record is considered to be Yamamoto, which discloses a machine tool tank having multiple suction pumps. In this case, there is a single circulation pump (28) with a downward suction opening.
Other references of general interest are exemplified by Fortier, Bratten, Smith and Morimura.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778